Title: From James Madison to Bushrod Washington, 28 August 1819
From: Madison, James
To: Washington, Bushrod


Dear SirMontpellier Augst. 28. 1819
In looking over my papers with a view to a better arrangement of them, I find that in the correspondence with General Washington copies of much of it, must have been lost, or were not retained. I flatter myself that I do not take too great a liberty in requesting that I may be enabled to ascertain & fill up the chasm from the originals, understood to be in your hands as far as they were thought worth preserving by your Uncle. This may be done either by letting the papers be copied by some good penman among the Clerks in Washington, whom you may deem fit for the trust and whom I will cheerfully satisfy for his trouble; or by forwarding through some safe channel, the originals to be copied here; in which case they shall be carefully returned. Which ever mode be least inconvenient to you, will be most agreeable to me. I possess, I believe all the correspondence on the other side; and I need scarcely say, that I shall feel pleasure in furnishing copies of it, if there be reason to suppose that any part of it is not now on your files, and copies of it be desired. Be assured Sir, of my very high esteem & cordial respects
James Madison
